COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                  No. 08-19-00233-CV
                                                  §
  IN THE INTEREST OF                                                 Appeal from the
                                                  §
  E.O.,                                                             65th District Court
                                                  §
  A CHILD.                                                      of El Paso County, Texas
                                                  §
                                                                  (TC# 2018DCM1157)
                                                  §


                                 MEMORANDUM OPINION

       On September 12, 2019, G.O. filed a notice of appeal from a trial court judgment

terminating his parental rights issued on July 29, 2019. We dismiss for want of jurisdiction.

       Rule 26.1 of the Texas Rules of Appellate Procedure sets out the timelines for perfecting

appeals in civil cases. Rule 26.1(b) specifies that the notice of appeal in an accelerated appeal

must be filed within 20 days after the judgment or order is signed. TEX.R.APP.P. 26.1(b). Parental

termination order appeals are accelerated appeals. In re K.A.F., 160 S.W.3d 923, 925 (Tex. 2005).

       The Court may grant an extension of time to file a late appeal if an appellant moves for

extra time within 15 days of the deadline for filing the notice of appeal. TEX.R.APP.P. 26.3.

However, the Court lacks jurisdiction to review trial court judgments or orders in accelerated cases

if a notice of appeal and motion for extension of time have not been filed by the 35th day. Cf.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)(appellate court lacked jurisdiction where

appeal was filed outside the grace period provided for in the Texas Rules of Appellate Procedure).

       The 35th day following the trial court’s July 29, 2019 judgment was September 2, 2019.

Although Appellant filed a motion for extension of time to file the notice of appeal, the notice of

appeal and motion were filed on September 12, after the grace period provided by Rule 26.3

expired. As such, we lack jurisdiction over this attempted appeal. Accordingly, the appeal is

dismissed. All pending motions are denied as moot.



                                              GINA M. PALAFOX, Justice
September 25, 2019

Before Rodriguez, J., Palafox, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment




                                                 2